Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the amendment filed on 1/2/2022 to the Application filed on 11/10/2020.  
This application is a National Stage of PCT international application Ser. No. PCT/US2019/022001 filed on 3/13/2019.
Claims 1-15 are pending in the case.  Claims 1, 7, and 9 are independent claims.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation “selection of a boundary that defines a portion of the interface, present the portion… a previously selected boundary from a database that defines the portion… sent the portion on a second display of the computing device”.   There appears to be two different type of “portion”, “selection of a boundary that defines a portion of the interface” and “previously selected boundary from a database that defines the portion of the interface”, as such it is unclear which “portion” the limitation “present the portion on a second display of the computing device” is referring to. 

Claim 9 recites the “identify… to receiving from the application during startup of the application, a boundary that defines a portion of the interface… identify… a previously selected boundary from a database that defines the portion of the interface to be presented on the second display”.  It appear that that “portion” of interface is identified twice, first from “receiving from the application” and second from “a database”. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6 and 9-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al., U.S. Patent Application Publication No. 20130290863 filed on 4/25/2012 (hereinafter Chen) in view of Yang et al., U.S. Patent Application Publication No. 20110154192, filed on 6/25/2010 (hereinafter Yang) in view of Ting et al., U.S. Patent Application Publication No. 20160364121, filed on 6/10/2015 (hereinafter Ting).

As for independent claim 1, Chen discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing resource of a computing device, cause the processing resource to: 

present an interface of an application on a first display of the computing device;  
(Chen paragraph [0021], [0022], [0024] discloses presenting an interface, application executing environment 112, on a first display, presenting device 110) 
in response to receiving a selection of a boundary that defines a portion of the interface, 
(Chen paragraph [0025] discloses receiving selection of boundary, selected region 134, defining portion of interface as shown in fig. 1) 
present the portion on a second display of the computing device 
(Chen paragraph [0027] discloses presenting the selected portion, selected content 136, on second display, participating device 120). 

Chen does not appear to explicitly disclose in response to receiving a previously selected boundary from a database that defines the portion of the interface, present the portion on a second display of the computing device.  However, Yang discloses
receiving a selection of a boundary that defines a portion of the interface
(Yang paragraph [0035]-[0036] discloses selection of boundary that defines a portion of interface, circle 230-1 or circle 250-1, as shown in fig. 2)
in response to receiving a previously selected boundary from a database that defines the portion of the interface, present the portion on a second display of the computing device
(Yang paragraph [0035]-[0036], [0041] discloses saving boundary, circles 230-1 and 250-1 with comments, in database and retrieving and displaying the boundary, circles 230-1 and 250-1, when new session of application is opened). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Chen for the benefit of being able to save information between sessions of the application.

Chen does not appear to explicitly disclose receiving information from the application during startup of the application.  
However, Ting discloses 
receiving information from the application during startup of the application 
(Ting paragraph [0043] discloses retrieving information from database at the start of an application). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ting with Chen and Yang for the benefit of being able to restore information from previous session when an application starts.

As for claim 2, limitations of parent claim 1 have been discussed above.  Chen discloses non-transitory computer-readable storage medium wherein 
the first display has a first size, and wherein the second display has a second size, the first size differing from the second size 
(Chen paragraph [0022] discloses first display has a first size, device 110 can be a desktop, and second display has a second size that is different from first size, device 120 can be a mobile phone). 

As for claim 3, limitations of parent claim 2 have been discussed above.  Chen discloses non-transitory computer-readable storage medium wherein 
the portion is modified to be presented on the second display to fill the second display based on the second size 


As for claim 4, limitations of parent claim 1 have been discussed above.  Chen discloses non-transitory computer-readable storage medium wherein 
the instructions further cause the processing resource to enlarge the portion presented on the second display 
(Chen paragraph [0034], [0037] discloses enlarge the portion, selected region 358 can be dynamically grown). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Chen discloses non-transitory computer-readable storage medium wherein 
the instructions further cause the processing resource to reduce the portion presented on the second display 
(Chen paragraph [0034], [0037] discloses reduce the portion, selected region 358 can be shrunken, on the second display 350). 

As for claim 6, limitations of parent claim 1 have been discussed above.  Chen discloses non-transitory computer-readable storage medium wherein 
the instructions further cause the processing resource to save the boundary defining the portion for subsequent use 
(Chen paragraph [0034] discloses saving the boundary, persistent content selection region 358 over multiple sessions). 

As for independent claim 9, Chen discloses device comprising: 

(Chen paragraph [0021], [0022] discloses a first display, presenting device 110) 
a second display; 
(Chen paragraph [0021], [0022] discloses a second display, participating device 120) 
a processing resource to: 
(Chen paragraph [0018] discloses processor) 
present an interface of an application on the first display; 
(Chen paragraph [0021], [0022], [0024] discloses presenting interface of application, application_A, on the first display, presenting device 110) 
identify, automatically based on a type of the application, a boundary that defines a portion of the interface to be presented on the second display; 
(Chen paragraph [0021], [0025]-[0027] discloses automatically identifying boundary, frame 142 based on type of application, frame 142 is automatically selected based application segmentation with frame 142 presenting source code) 
present the portion of the interface on the second display 
(Chen paragraph [0027] discloses presenting the selected portion, selected content 136, on second display, participating device 120). 

Chen does not appear to explicitly disclose device comprising identify a previously selected boundary from a database that defines the portion of the interface to be presented on the second display.  However, Yang discloses device comprising
identify a boundary that defines a portion of the interface 
(Yang paragraph [0035]-[0036] discloses selection of boundary that defines a portion of interface, circle 230-1 or circle 250-1, as shown in fig. 2); 
Identify a previously selected boundary from a database that defines the portion of the interface to be presented on the second display 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Chen for the benefit of being able to save information between sessions of the application.

Chen does not appear to explicitly disclose device comprising receiving information from the application during startup of the application.  
However, Ting discloses 
receiving information from the application during startup of the application 
(Ting paragraph [0043] discloses retrieving information from database at the start of an application). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ting with Chen and Yang for the benefit of being able to restore information from previous session when an application starts.

As for claim 10, limitations of parent claim 9 have been discussed above.  Chen discloses device comprising processing resources configured to 
modify a property of the portion of the interface presented on the second display to enlarge or reduce the portion to fill the second display 
(Chen paragraph [0034], [0037] discloses modifying a property, size, by enlarging the portion, selected region 358 can be dynamically grown, or reducing the portion, selected region 358 can be shrunken, on the second display 350). 

As for claim 11, limitations of parent claim 10 have been discussed above.  Chen discloses device wherein 
the property is selected from the group consisting of a size, a shape, and an orientation 
(Chen paragraph [0034], [0037] discloses modified property is size, enlarge or reduce the portion). 

As for claim 12, limitations of parent claim 9 have been discussed above.  Chen discloses device comprising processing resources configured to: 
save the boundary that defines the portion of the interface to a database 
(Chen paragraph [0007], [0034], [0035], [0046] discloses persistent selection portion in data store such as database). 

As for claim 13, limitations of parent claim 9 have been discussed above.  Chen discloses device comprising the portion being a first portion of the interface, the processing resource further to: 
present a second portion of the interface on the second display concurrently with the first portion of the interface presented on the second display 
(Chen paragraph [0025], [0027] discloses presenting selected portion on second interface, presenting device 110, Chen paragraph [0034], [0053], [0054] discloses displaying multiple selected regions that can be displayed on a second display). 

As for claim 14, limitations of parent claim 9 have been discussed above.  Chen discloses device comprising processing resource further to: 
enlarge or reduce the first portion, the second portion, or a combination thereof to enable the first portion and the second portion to be presented concurrently on the second display 


As for claim 15, limitations of parent claim 9 have been discussed above.  Chen discloses device wherein 
the boundary is further identified automatically based on a content of the interface of the application 
(Chen paragraph [0021], [0025] discloses automatically identifying boundary, selected region 134, based on content of application, Frame 142 in application hierarchy). 


Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen in view of Yang in view of Ting in view of Einaudi, U.S. Patent Application Publication No. 20170060388, filed on 8/26/2016 (hereinafter Einaudi).

As for independent claim 7, Chen discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing resource of a computing device, cause the processing resource to: 
(Chen paragraph [0013]-[0014] discloses computer readable medium storing instructions) 
present an interface of an application on a first display of the computing device; and 
(Chen paragraph [0021], [0022], [0024] discloses presenting interface of application, application_A, on the first display, presenting device 110) 
in response to receiving a first selection of a first boundary that defines a first portion of the interface and 

in response to receiving a second selection of a second boundary that defines a second portion of the interface, 
(Chen paragraph [0025] discloses receiving selection of boundary, selected region 134, defining portion of interface as shown in fig. 1; Chen paragraph [0053], [0054] discloses selecting second boundary, selecting multiple regions) 
present the first portion, the second portion, or a combination thereof on a second display of the computing device, 
(Chen paragraph [0027] discloses presenting the selected portion, selected content 136, on second display, participating device 120). 

Chen does not appear to explicitly disclose in response to receiving, from a database during startup of the application, the first selection of the first boundary and in response to receiving, from the database during startup of the application, the second selection of the second boundary, present the first portion, the second portion, or the combination thereof on the 
in response to receiving, from a database during startup of the application, the first selection of the first boundary and in response to receiving, from the database during startup of the application, the second selection of the second boundary, present the first portion, the second portion, or the combination thereof on the display of the computing device, wherein the first selection, the second selection, or the combination thereof are previously selected boundaries received from the database 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Chen for the benefit of being able to save information between sessions of the application.

Chen does not appear to explicitly disclose receiving information from the application during startup of the application.  
However, Ting discloses 
receiving information from the application during startup of the application 
(Ting paragraph [0043] discloses retrieving information from database at the start of an application). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ting with Chen and Yang for the benefit of being able to restore information from previous session when an application starts.

Chen does not appear to explicitly disclose a non-transitory computer-readable storage medium comprising instructions comprising present the first portion for a first duration and, subsequent to expiration of the first duration, present the second portion for a second duration.  However, Einaudi discloses a non-transitory computer-readable storage medium comprising instructions comprising 

(Einaudi paragraph [0098] discloses displaying first content, content identifier, for a first predetermined time and displaying second content, second content identifier, for the second predetermined period of time after first predetermined time expires). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Einaudi with Chen, Yang, and Ting for the benefit of presenting information one at a time such that user can focus on one information at a time.


Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen in view of Yang in view of Ting in view of Einaudi in view of Lee, U.S. Patent Application Publication No. 20190121395, filed on 8/26/2016 (hereinafter Lee).

As for claim 8, limitations of parent claim 7 have been discussed above.  Lee discloses non-transitory computer-readable storage medium wherein 
subsequent to expiration of the second duration, the first portion is presented for the first duration again 
(Lee paragraph [0069] discloses displaying first image again after second image is displayed for a specified time). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chen, Yang, Ting and Einuaudi for the benefit of presenting information one at a time such that user can focus on one information at a time.


Response to Arguments

Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicants’ amendments.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175